DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 2, 2022 have been fully considered.
The drawing objections have been withdrawn based on the applicant’s amendments to the claims and the drawings.
The specification objections have been withdrawn based on the applicant’s amendments to the specification.
The 35 U.S.C 112(b) rejections have been withdrawn based on the applicant’s amendments to the claims.
The arguments regarding the 35 U.S.C 102(a)(1) rejection of claims 1-3, 5-6, and 9-12 are moot as this rejection is withdrawn and a 35 U.S.C 103 rejection is made below with the addition of teachings from Hancock et al. (U.S Pre-Grant Publication 20190136828).
Election/Restrictions
Claims 7 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species II and III, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on November 11, 29, 2021.  This traversal is addressed in the non-final rejection of March 2, 2022 on page 2.
Amended claim 7 and new claims 18-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 7 is directed to nonelected species II and III; species I only has one splitting plane
Claim 18 is directed to nonelected species II as the splitting planes form an arrow shape
Claim 19 is directed to nonelected species III as it shows a wavy set of splitting planes
Claim 20 is directed to nonelected species II and III; species I only has one splitting plane
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (WO2016198075) hereinafter Hunter in view of Hancock et al. (U.S Pre-Grant Publication 20190136828) hereinafter Hancock.
*The paragraph references are based on the version of Hunter, U.S Pre-Grant Publication 20180171968.
Regarding claim 1, Hunter discloses:
A method for producing a split rotor blade {[0001]}, comprising:
providing a rotor blade {Figure 1 (10)} having:
a spar cap {Figure 1 (32)} and
an extent in the longitudinal direction from a blade root region to a blade tip {Figure 1 (10) extends from root (not labeled) to tip (18), [0092]}, 
forming at least one groove {Figure 1 (48)} in the spar cap {[0099]},
wherein the at least one groove is arranged in a first connection region of the rotor blade at at least one splitting plane {Figure 1 (48) is where (12) and (14) connect together}, and
splitting the rotor blade along the at least one splitting plane, in the first connection region {forming two separate pieces that are joined to form a rotor blade is “splitting the rotor blade” under a broadest reasonable interpretation; the splitting plane can be seen in Figure 1}, into a rotor blade section facing the blade root {Figure 1 (12)} and a rotor blade section facing away from the blade root {Figure 1 (14)},
wherein a first groove section is arranged in the rotor blade section facing the blade root and a second groove section is arranged in the rotor blade section facing away from the blade root {Figure 1 (48) instances on both (12) and (14)}.
Hunter does not teach forming a groove before the rotor blade has been split apart along the at least one splitting plane.
Hancock pertains to wind turbine blades formed of multiple pieces.  Hancock teaches cutting a full rotor blade to create a segmented blade {[0035]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a full rotor blade construction for the blade of Hunter as taught by Hancock, (which results in the grooves being formed in the blade of Hunter then a cutting operation applied, which naturally results in alignment of the grooves). One of ordinary skill in the art would be motivated to do so as using a full rotor blade instead of manufactured separately blade segments are known alternatives {Hancock [0035]}.
Therefore, the combination of Hunter and Hancock discloses forming a groove before the rotor blade has been split apart along the at least one splitting plane.
Regarding claim 2, Hunter further discloses: wherein the rotor blade has an outer shell {Figure 1 (12) and (14) both have outer shell (20), [0093]}, wherein the at least one groove is in the outer shell and in the spar cap, starting from the outer shell {Figure 1 groove (48) starts in (20) and is in spar cap (32)}.
Regarding claim 3, Hunter further discloses: wherein splitting the spar cap takes place along at least one splitting plane {Figure 1, the splitting plane can be seen by bulkhead (50), [0100]}, wherein the at least one splitting plane extends orthogonally to the longitudinal direction of the rotor blade, and is aligned at a slope to the longitudinal direction of the rotor blade {Figure 1 the splitting plane essentially shown by the bulkhead (50) which is orthogonal to the longitudinal direction of the blade and is also therefore at a slope to this direction}.

    PNG
    media_image1.png
    672
    794
    media_image1.png
    Greyscale


Regarding claim 5, Hunter further discloses: wherein the at least one groove has a cross section in a plane orthogonal to a main direction of extent which is rectangular {The cross section orthogonal to the main direction of extent is the same as the cutting plane in Figure 1; there is a rectangular cross section of the groove, essentially shown by (52)}.
Regarding claim 6, the combination of Hunter and Hancock teaches the method of claim 1 and additionally: 
wherein the leading edge section includes a section of the first connection region extending from the spar cap to the leading edge of the rotor blade {Annotated Figure 1 (I)}, and
wherein the trailing edge section includes a section of the first connection region extending from the spar cap to the trailing edge of the rotor blade {Annotated Figure 1 (II)}
The combination of Hunter and Hancock does not explicitly teach wherein at least one of: a leading edge section or a trailing edge section is split before the spar cap of the rotor blade is split.
Hancock is silent with regard to details of cutting of the wind turbine blade discussed in [0035].  Since Hancock is silent regarding these details a person of ordinary skill in the art would have to choose.  A conventional cutting technique of something that cuts from one side (such as a bandsaw) results in the leading edge or trailing edge section being split before the spar cap of Hunter which is more centrally located.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen a conventional cutting technique for the cutting described in Hancock.  One of ordinary skill in the art would be motivated to do so as a person of ordinary skill in the art would choose a conventional technique.       
Regarding claim 9, Hunter further discloses: A method for connecting a split rotor blade comprising:
providing a split rotor blade produced by the method as claimed in claim 1 {see claim 1}, and
adhesively bonding a connection piece to the first groove section and to the second groove section {Figure 1 (16) is bonded to (48)}; [0040], the entire elongate member and/or double tapered channel has adhesive applied which means both first/second groove sections}
Regarding claim 10, Hunter further discloses: wherein a shape of the connection piece corresponds to a shape of the groove {[0101]}
Regarding claim 11, Hunter further discloses: wherein a cross section of the connection piece corresponds to a cross section of the groove {[0101], the shapes corresponds, so the cross sections correspond as well}
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Hancock as applied to claim 1 above, and in further view of Gougeon et al. (U.S Patent 4,474,536) hereinafter Gougeon.
Regarding claim 4, Hunter discloses the method of claim 1.  Hunter discloses a groove width that is constant at the groove opening and bottom.  Therefore, Hunter does not teach wherein the at least one groove has a groove width orthogonally to the main direction of extent and orthogonally to a groove depth, wherein a groove opening has a greater extent in a direction of the groove width than a groove bottom.
Gougeon pertains to a wind turbine blade construction comprising multiple attached span-wise segments.  Gougeon teaches wherein the at least one groove {Figure 2 (25) has insert (27)} has a groove width {Figure 8 left/right} in orthogonally to the main direction of extent {Figure 8 in/out of page} and orthogonally to a groove depth {Figure 8 up/down}, wherein a groove opening has a greater extent in a direction of the groove width than a groove bottom {Figure 8 top of (27) has a greater width in the left/right direction than the bottom; this corresponds to the groove (25)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have tapered cross section of the inserts/connections pieces of Hunter as taught by Gougeon (this results in a trapezoidal longitudinal cross-section rather than rectangular).  One of ordinary skill in the art would be motivated to do so to increase the load transfer capability of the joint {Column 3 lines 38-47).       
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Hancock as applied to claim 1 above, and in further view of Kyriakides et al. (U.S Pre-Grant Publication 20120141286) hereinafter Kyriakides.
Regarding claim 8, Hunter in [0014] discloses the method of claim 1, “wherein the at least one groove is a first groove”, and “The blade may have two or more blade modules connected together by means of elongate connecting members according to the present invention”.  This means a third blade module is taught by Hunter but is not shown in the drawings.  Since Hunter is silent on the details of a three blade module configuration, one of ordinary skill in the art would have to choose precisely how the three modules are joined together.  
Kyriakides teaches forming multiple duplicate joints (40) at separate spanwise locations {Figure 2}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a three blade module configuration of Hunter in a similar manner as Kyriakides teaches, by using a second joint similar to the first joint shown in Hunter at a second span-wise location.  One of ordinary skill in the art would be motivated to do so as they would recognize that this allows the blade to be separated into any number of pieces {Kyriakides [0036]}.       
The combination of Hunter, Hancock, and Kyridakides therefore further discloses (highly analogous to claim 1):
forming a second groove in the spar cap wherein {a second instance of (48) of Hunter},
the second groove is arranged in a second connection region of the rotor blade {Hunter, a second connection region (42a/b)}, and
the second connection region is spaced apart from the first connection region in the direction of the blade tip in the longitudinal direction of the rotor blade {Kyriakides Figure 2 the joints (40)} and
splitting of the rotor blade in the second connection region {analogous to claim 1, forming two separate pieces that are joined to form a rotor blade is “splitting the rotor blade” under a broadest reasonable interpretation} into a central rotor blade section and a rotor blade section facing the blade tip {the second joint is applied to (14) of Hunter}, wherein a third groove section of the second groove is arranged in the central rotor blade section, and a fourth groove section of the second groove is arranged in the rotor blade section facing the blade tip {Hunter (48) has instances on both blade modules of the second joint}.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745